ORDER
PER CURIAM.
The movant, Lenon King, appeals the motion court’s order denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 24.035(k). An opinion would have no prec-edential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
*21The motion court’s order denying the movant’s Rule 24.035 motion for post-conviction relief is affirmed. Rule 84.16(b)(2).